Name: Commission Regulation (EEC) No 952/85 of 11 April 1985 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters of beef
 Type: Regulation
 Subject Matter: animal product;  distributive trades
 Date Published: nan

 12. 4. 85 Official Journal of the European Communities No L 102/15 COMMISSION REGULATION (EEC) No 952/85 of 11 April 1985 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters of beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in order to prevent the financing of normal private storage, it appears desirable to fix high minimum quantities ; Having regard to the Treaty establishing the European Economic Community, Whereas, foreseeable market conditions make it neces ­ sary to provide for storage periods between 9 and 12 months ; whereas, in order to improve the efficiency of the scheme, provisions should be laid down enabling the applicants to benefit from an advance payment of the aid subject to a security ; Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 6 (5) (b) and 8 (2) thereof, Whereas, in view of the serious difficulties on the market in beef owing to the extraordinary slaughter ­ ings of adult bovine animals, private storage aid should be granted in respect of such animals ; Whereas, in view of the exceptional circumstances in the beef market and in order to encourage operators to make use of private storage it should be provided that, for a limited period, products under a private storage contract should be able at the same time to be placed under the system laid down in Article 5 ( 1 ) of Regula ­ tion (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (8) ; whereas, in view of the contractual storage periods it is necessary to derogate from Article 1 1 (2) of Regulation (EEC) No 798/80 of 31 March 1980 laying down general rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agricultural products (9), as last amended by Regulation (EEC) No 1663/81 (10), as to the period during which the products may stay under the system laid down in Regulation (EEC) No 565/80 ; Whereas the provisions of Commission Regulation (EEC) No 1091 /80 (2), as last amended by Regulation (EEC) No 2826/82 (3), should be followed in respect of the grant of private storage aid for beef ; Whereas provisions should be made to ensure that the animals involved be slaughtered exclusively in slaughterhouses which are approved and supervised in accordance with the provisions of Council Directive 64/433/EEC (4), as last amended by Directive 83/90/EEC 0 ; Whereas provision should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied as in the case of refunds, in accordance with Commission Regulation (EEC) No 2730/79 ("), as last amended by Regulation (EEC) No 568/85 (I2) ; Whereas Article 3 of Council Regulation (EEC) No 989/68 (6), as amended by Regulation (EEC) No 428/77 Q, provides that, if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas, in order for the Commission to closely monitor the effect of the private storage scheme, a Member State shall communicate the necessary infor ­ mation : (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 114, 3 . 5 . 1980, p. 18 . 0 OJ No L 297, 23 . 10 . 1982, p . 18 . (4) OJ No 121 , 29 . 7 . 1964, p . 2012/64. W Ol No L 59 . 5 . 3 . 1983. n. 10 . o OJ No L 62, 4. 3 . 1980, p . 5. 0 OJ No L 87, 31 . 3 . 1980, p . 42. H OJ No L 166, 24. 6. 1981 , p. 9 . (") OJ No L 317, 12. 12. 1979, p. 1 . H OJ No L 65, 6. 3 . 1985, p . 5. (j OJ No L 169, 18 . 7 . 1968 , p. 10 . 0 OJ No L 61 , 5 . 3 . 1977, p. 17. No L 102/16 Official Journal of the European Communities 12. 4. 85 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION :  the forequarter shall mean : (a) the front part of the half-carcase cut in the manner known as 'pistola' with a minimum of five ribs and a maximum of eight ribs and with a minimum average weight of 55 kilograms, the flank being attached to the forequarter ; or (b) the front part of the half-carcase and in a manner known as 'straight' with a minimum of eight ribs and a maximum of 10 ribs and with a minimum average weight of 55 kilograms. 3 . For the purposes of this Article, carcases and half-carcases shall be presented in accordance with Article 2 ( 1 ) of Council Regulation (EEC) No 1208/81 ('). Carcases and half-carcases may, however, be presented with the mammary fat. Article 3 1 . The minimum quantity per contract shall be 20 tonnes expressed as bone-in meat. 2 . The contract may only cover unboned meat of one of the cuts referred to in Article 2(2). 3 . Placing in storage must be carried out within 28 days of the date of conclusion of the contract. Article 4 1 . Subject to the provisions laid down in paragraph 2, the contractor may, before placing into store, cut or bone all or part of the products referred to in Article 2 (2), provided that only the quantity for which the contract has been concluded is employed and that all the meat resulting from such operations is placed in store . 2 . If the quantity stored unboned, or, if cut or boned, the quantity of unboned meat employed, is less than the quantity for which the contract was concluded and : (a) not less than 90 % of that quantity, the amount of aid referred to in the second subparagraph of Article 1 ( 1 ) shall be reduced proportionally ; (b) less than 90 % of that quantity, private storage aid shall not be paid . 3 . In case of boning : (a) if the quantity placed in a store does not exceed 69 kilograms of boned meat per 100 kilograms of unboned meat employed, private storage aid shall , not be payable ; (b) if the quantity placed in store exceeds 69 kilo ­ grams but is lower than 77 kilograms of boned meat per 100 kilograms of unboned meat employed, the aid referred to in the second sub ­ paragraph of Article 1 ( 1 ) shall be reduced proportionally. Article 1 1 . Applications may be submitted between 15 and 26 April 1985 for aid for the private storage of one of the cuts of adult bovine animals defined in Article 2(2). The amounts of this aid, by tonne of product, bone in, are fixed in the Annex hereto for each of these cuts, pursuant to Article 6(1 ) of Regulation (EEC) No 1091 /80 . If the quantities in respect of which contracts have been applied for or the market situation make it advis ­ able, the; deadline for the submission of applications may be changed. 2. The amount of aid shall be adjusted if the period of storage is extended or reduced. The supplements per month and deductions per diem for each of the cuts referred to in Article 2 (2) are fixed in the Annex hereto. 3 . Subject to the provisions of this Regulation, the provisions of Regulation (EEC) No 1091 /80 shall apply. Article 2 1 . Only meat produced in accordance with the provisions of Article 3 (1A) (a) to (e) of Council Direc ­ tive 64/433/EEC shall be eligible for private storage aid. 2. For the purposes of this Regulation :  the carcase shall have a minimum average weight of 220 kilograms,  the half-carcase shall have a minimum average weight of 110 kilograms,  the hindquarter shall mean : (a) the rear part of the half-carcase cut in the manner known as 'pistola' with a minimum of five cut* ribs and a maximum of eight ribs and with a minimum average weight of 55 kilo ­ grams ; it is cut straight to the hip bone and then parallel to the fillet so that this is practi ­ cally free from attached parts of the flank ; or (b) the rear part of the half-carcase cut in the manner known as 'straight' with a minimum of three ribs and a maximum of five ribs and with a minimum average weight of 55 kilograms, (&gt;) OJ No L 123, 7. 5 . 1981 , p. 3 . 12. 4. 85 Official Journal of the European Communities No L 102/17 4. No aid shall be granted : (a) for quantities placed in store unboned, or in case of cutting or boning, for quantities of unboned meat employed, in excess of the quantities for which the contract was concluded ; and (b) in case of boning, for quantities in excess of 77 kilograms of boned meat per 100 kilograms of unboned meat employed. consists of several lots which are placed in storage on different dates, each of the said lots may be the subject of a separate payment declaration. A payment declara ­ tion, as referred to in Article 2 of Regulation (EEC) No 798/80 , shall be submitted for each lot on the day of its entry into storage . 'Lot' shall be taken to mean a quantity which is placed in storage on a given day. Article 5 1 . The period of storage shall be either nine, 10, 11 or 12 months, at the storer's option ; the storer shall state his preference at the time of submitting the application referred to in the first subparagraph of Article 1 ( 1 ). 2. Entitlement to payment of the aid shall be established only if the meat has remained in storage throughout the storage period. 3 . After three months of contractual storage a single advance payment of the aid may be made, at the storer's request, on condition that he lodges a security equal to the advance payment plus 20 % . The advance payment shall not exceed the aid corre ­ sponding to the contracted storage period and shall be converted into national currency by applying the representative rate in force on the day of conclusion of the storage contract. 4. The security referred to in paragraph 3 shall be lodged at the applicant's choice either in cash or in the form of a guarantee given by an establishment satisfying criteria fixed by the Member State in which the security is lodged. 5 . The provisions of Article 5 (2) and (3) of Regula ­ tion (EEC) No 1091 /80 shall equally apply to the security referred to in paragraph 3 . Article 7 1 . On the expiry of a storage period of two months, the Contracting Party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 10 tonnes, provided that within 60 days following its removal from storage :  the meat has left the Community's territory within the meaning of Article 9 (2) of Regulation (EEC) No 2730/79, or  the meat has reached its destination in the cases referred to in Article 5 ( 1 ) of Regulation (EEC) No 2730/79, or  the meat has been placed in a victualling ware ­ house approved pursuant to Article 26 to Regula ­ tion (EEC) No 2730/79 . The Contracting Party shall inform the intervention agency at least two working days before the com ­ mencement of withdrawal operations, stating the quantities he intends to export. For the purposes of the first subparagraph proof shall be furnished as in the case of refunds. 2. Where application has been made of paragraph 1 , the amount of aid shall be reduced, in accordance with Article 1 (2), the first day of removal from storage not being included in the period of storage under contract. 3 . Where application has been made of Article 5 (3) prior to the application of paragraph 1 an amount equal to the difference between the advance payment of aid and the amount referred to in paragraph 2 shall be recouped from the storer. Article 6 1 . By way of derogation from Article 2 (4) of Regu ­ lation (EEC) No 1091 /80 products under a private storage contract may simultaneously be placed under the system laid down in Article 5 ( 1 ) of Regulation (EEC) No 565/80 . 2. In this case, by way of derogation from Article 11 (2) of Regulation (EEC) No 798/80 , the period referred to in that Article shall be 12 months. 3 . For the purposes of paragraph 1 , where a private storage contract is concluded for a quantity which Article 8 The amount of the security referred to in Article 4 (2) of Regulation (EEC) No 1091 /80 shall be :  115 ECU per tonne in respect of contracts covering carcases or half-carcases,  150 ECU per tonne in respect of contracts covering hindquarters, No L 102/18 Official Journal of the European Communities 12. 4. 85  85 ECU per tonne in respect of contracts covering forequarters . Article 9 Member States shall communicate by telex to the Commission before Thursday of each week the results of the application of Articles 5 (3), 6(1 ) and 7(1 ) of this Regulation . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Products in respect of which aid is granted Amount of aid in ECU/tonne for a storage period of Amount in ECU/tonne 9 months 10 months 1 1 months 12 months to be addedper month to be deducted per day (a) Fresh or chilled carcases or half ­ carcases with a minimum average weight of 220 kg and 110 kg respec ­ tively 576 594 612 630 35 0,65 (b) Fresh or chilled hindquarters cut in the manner known as 'pistola' with a minimum of five ribs and a maximum of eight ribs and with a minimum average weight of 55 kg 738 756 774 792 40 0,74 (c) Fresh or chilled hindquarters cut in the manner known as 'straight' with a minimum of three ribs and a maximum of five ribs and with a minimum average weight of 55 kg 725 743 761 779 40 0,74 (d) Fresh or chilled forequarters cut in the manner known as 'pistola' with a minimum of five ribs and a maximum of eight ribs and with a minimum average weight of 55 kg 414 432 450 468 30 0,55 (e) Fresh or chilled forequarters cut in the manner known as 'straight' with a minimum of eight ribs and a maximum of 10 ribs and with a minimum average weight of 55 kg 428 446 464 482 30 0,55